Citation Nr: 0834559	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating for fibromyalgia, 
evaluated as 10 percent disabling prior to April 21, 2004, 
and as 20 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from September 1986 until 
February 1987, from November 1990 until June 1991, and from 
December 1994 until June 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a hearing before the undersigned in 
July 2008.  A transcript of that proceeding is associated 
with the claims file.  At the time of that hearing, 
additional evidence was received.  Such evidence was 
submitted with a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.  Accordingly, The Board may proceed with 
appellate review at this time. 


FINDINGS OF FACT

1.  Prior to April 21, 2004, the veteran's fibromyalgia was 
productive of complaints including muscle pain, headaches, 
and gastrointestinal symptoms, for which she was on 
continuous medication; objectively, the competent evidence 
during the period in question failed to demonstrate 
exacerbations that are present more than one-third of the 
time.  

2.  From April 21, 2004, the competent evidence and the 
veteran's credible statements of observable symptomatology 
demonstrate musculoskeletal pain and tender points, with 
fatigue, headache, irritable bowel symptoms, and Raynaud's-
like symptoms that are nearly constant and which appear 
resistant to therapy.




CONCLUSIONS OF LAW

1.  Prior to April 21, 2004, the criteria for entitlement to 
an initial evaluation in excess of 10 percent for 
fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5025 (2007).

2.  From April 21, 2004, the criteria for entitlement to an 
initial evaluation of 40 percent for fibromyalgia have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5025 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from her disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's 
VA and private records of treatment and examination.  
Furthermore, the veteran's statements in support of her claim 
are of record, including testimony provided at hearings 
before the RO in September 2004 and before the undersigned in 
July 2008.  The Board has carefully reviewed such statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim on appeal.  

In the present case, the veteran is claiming entitlement to 
an increased rating for fibromyalgia.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Further regarding disability evaluations, it is noted that, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2007) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

In the present case, the veteran's service-connected 
fibromyalgia has been evaluated under Diagnostic Code 5025.  
Prior to April 21, 2004, the veteran is assigned a 10 percent 
evaluation. 

Under Diagnostic Code 5025, a 10 percent rating applies where 
the evidence shows fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that require continuous 
medication for control.  

In order to be entitled to the next-higher 20 percent 
evaluation under Diagnostic Code 5025, the fibromyalgia must 
be episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more  than one-third of the time.  

The Board notes that, in addition to fibromyalgia, the 
veteran is also service-connected for post-traumatic stress 
disorder (PTSD), and lumbosacral strain.  Therefore, to the 
extent that the diagnostic criteria for fibromyalgia 
contemplate psychiatric symptoms such as depression, anxiety, 
and sleep disturbance, such symptoms will be excluded from 
consideration since those same symptoms serve, in part, as 
the basis for the PTSD rating.  Indeed, to re-consider those 
same symptoms in evaluating the fibromyalgia would constitute 
impermissible pyramiding under 38 C.F.R. § 4.14.  Similarly, 
since the veteran is in receipt of a 20 percent rating for 
lumbosacral strain, which contemplates low back pain, such 
pain can not also be considered in rating the fibromyalgia.  

By contrast, the veteran's gastrointestinal symptoms and neck 
pain will be considered as components of her fibromyalgia, 
even though such disorders have at times been independently 
diagnosed as irritable bowel syndrome/diverticulosis, and 
cervical radiculopathy.  Indeed, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  For the same reason, the Board will consider the 
veteran's headache symptomatology, even though she has 
indicated that the headaches stem from radiating low back 
pain.  It is noted that the veteran is not competent to state 
the etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, no medical evidence of record relates the 
headaches to a service-connected disability.

The Board has reviewed the evidence of record and finds no 
support for assignment of a rating in excess of 10 percent 
for fibromyalgia prior to April 21, 2004.  Such evidence 
reflects complaints of neck tightness and heartburn in a May 
2002 VA clinical record.  It was indicated that the veteran 
was taking Percocet.  VA outpatient records dated in October 
2002 continue to reflect complaints of pain, without 
additional details provided.  Another October 2002 treatment 
record noted that her chronic pain was stable.  Her gait was 
normal and she had good range of motion of the upper body.  

A January 2003 VA treatment record revealed findings of 
muscle stiffness, which 
improved after she began taking Flexeril.  Additional VA 
clinical reports dated in May 2003 and July 2003 reflect 
complaints of heel pain.

In December 2003 the veteran underwent a VA examination to 
evaluate her fibromyalgia.  Her complaints included muscle 
pain and muscle tightness, specifically in her neck, 
shoulders, chest muscles and back.  She also had intermittent 
weakness and numbness in her arms.  She further reported a 
pain in her abdomen, as well as constipation and diarrhea.  
Finally, she complained of headaches.  Objectively, there was 
no demonstrated weakness and her gait was normal.  She had 10 
of 18 tender points positive, mainly the anterior aspects of 
the inner transverse spaces of C5-C7.  The tenderness was 
greater on the right side.  Other tender points included the 
supraspinatus areas bilaterally, the costochondral junction 
of the second rib bilaterally, the upper outer gluteal area 
bilaterally, and the medial fat pad of the bilateral knees.  
There was no sensory deficit.  The diagnosis was fibromyalgia 
with  active symptoms. 

VA outpatient records dated in March 2004 reflect treatment 
for cluster headaches.

While the above evidence does indicate some muscle pain and 
tenderness, as well as some gastrointestinal symptomatology, 
there is no indication of exacerbations that are present more 
than one-third of the time.  Indeed, while she was 
symptomatic, her pain was noted to be "stable" in October 
2002.  Moreover, a January 2003 report indicated improvement 
in her muscle stiffness.  Furthermore, the December 2003 VA 
examination revealed a normal gait, with no weakness.  None 
of these findings are suggestive of exacerbations of 
fibromyalgia such as to warrant the next-higher 20 percent 
rating under Diagnostic Code 5025.  Rather, the 
symptomatology that has been shown is found to be 
contemplated by the 10 percent evaluation already in effect 
during the rating period in question.  Moreover, there are no 
other alternate diagnostic codes for consideration.

The Board will now consider whether an evaluation in excess 
of 20 percent is warranted for any portion of the rating 
period beginning April 21, 2004.  

In order to be entitled to the next-higher 40 percent 
evaluation for fibromyalgia under Diagnostic Code 5025, the 
evidence must demonstrate widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are constant, or nearly so, and refractory to 
therapy.  

The evidence of record during the period in question includes 
an April 2004 VA neurology consult reflecting headache 
complaints.  A subsequent May 2004 private treatment record 
showing complaints of neck pain.  In September 2004, the 
veteran was again treated by VA for cluster headaches 
occurring approximately twice per month.  

In September 2004, the veteran provided hearing testimony 
before the RO.  At that time, the veteran reported widespread 
pain on both sides of her body, as well as both above and 
below the waist.  She also had episodes of pain that occurred 
two to three times per week, and sometimes more frequently 
depending on weather conditions.  She stated that she was 
taking several medications to alleviate her pain symptoms.  
She endorsed incapacitating episodes occurring more than one-
third of the time and indicated that she had previously 
changed occupations due to her disability.  She also stated 
that she was incapable of performing normal housework when 
her fibromyalgia was bad.  Additionally, the veteran reported 
irritable bowel symptoms occurring almost every day.  

A January 2005 statement from the veteran reflected 
complaints of irritable bowel symptoms.  At an August 2005 
gastrointestinal VA examination, she complained of 
constipation and bloating.  She also reported episodes of 
diarrhea and rectal bleeding.  Objectively, the abdomen was 
soft and nontender to palpation, with no masses, organomegaly 
or hernias.  

A June 2006 VA outpatient treatment report demonstrated 
complaints of fatigue.  
A September 2006 VA clinical record indicated treatment for 
neck pain.  Additionally, a stable migraine was diagnosed at 
that time.  

In June 2007, the veteran had another VA examination, on a 
fee basis.  She stated that she was bothered by fatigue.  She 
also complained of a burning-type pain across her back, 
shoulders, ankles, heels, and chest.  Upon objective 
evaluation, there was tenderness in the neck, shoulders, 
chest, back, abdomen, knees, ankles, and feet.  Her abdomen 
was tender, but no masses, organomegaly or hernias were 
noted.  She had hypoactive bowel sounds.  The examiner also 
noted objective evidence of joint pain with motion, and 
stated that there was tenderness to palpation over the 
majority of the veteran's body.  

Lay statements received in July 2008 report that the veteran 
experienced migraine headaches, fatigue, and pain.  One 
letter noted that the veteran was always cold.  

At a July 2008 hearing before the undersigned, the veteran 
rated her present pain level as 5 out of 10 in intensity.  
Her present pain was located in her shoulders.  She also 
reported headaches, and pain in her lower back, across her 
chest, and in her knees.  She stated that she could work 
because she was able to sit down at her job.  She stated 
however that at times her body would shut down and all she 
could do was sleep.  She also stated that she was cold all of 
the time.  She did report some days that were symptom-free.  

The Board finds that the foregoing evidence supports 
assignment of a 40 percent evaluation from April 21, 2004.  
Indeed, such evidence indicates nearly constant 
symptomatology, as indicated by the consistent objective 
findings and through the veteran's own statements.  With 
regard to the latter, it is recognized that the veteran is 
competent to give evidence about the symptoms she 
experienced. See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the veteran in this case is found to be 
very credible, as her statements of symptomatology have been 
consistent.  Moreover, acquaintances of the veteran have 
submitted statements verifying her observable symptomatology 
and its frequency.  Finally, while some evidence of record 
indicates that her symptoms were helped by medication, the 
evidence also indicates her reports of worsening 
symptomatology, which has not been objectively refuted.  
Therefore, the evidence is at least in equipoise as to the 
question of whether her fibromyalgia was refractory to 
therapy.  Accordingly, any reasonable doubt is resolved in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

While a 40 percent rating is deemed appropriate effective 
April 21, 2004, there is no basis for a higher evaluation.  
Indeed, a 40 percent rating represents the maximum available 
benefit under Diagnostic Code 5025.  Moreover, there are no 
relevant alternate diagnostic codes for consideration.  

In sum, for the period prior to April 21, 2004, there is no 
support for a rating in excess of 10 percent for 
fibromyalgia.  However, from April 21, 2004, a 40 percent 
rating is warranted.  Again, in reaching these conclusions, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
fibromyalgia prior to April 21, 2004, is denied.  

Entitlement to an initial rating of 40 percent for 
fibromyalgia from April 21, 2004, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


